        Case 1:15-cv-12939-LTS Document 1160 Filed 02/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                    )
METROPOLITAN PROPERTY AND           )
CASUALTY INSURANCE COMPANY          )
and THE COMMERCE INSURANCE          )
COMPANY,                            )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                 Civil Action No. 15-12939-LTS
                                    )
SAVIN HILL FAMILY                   )
CHIROPRACTIC, INC. et al.,          )
                                    )
            Defendants.             )
____________________________________)

                                     ORDER ON COUNSEL

                                        February 20, 2019

SOROKIN, J.

       On January 31, 2019, the Court allowed counsel for Defendants Savin Hill Family

Chiropractic, Inc. (“Savin Hill”) and Logan Chiropractic, Inc. (“Logan Chiropractic”) to

withdraw. Doc. No. 1103 at 2. The Court’s Order instructed those parties to obtain successor

counsel by February 14, 2019. Id. On that date, Kenneth Ramos, the clinics’ president and a

defendant, filed a letter with the Court requesting a two-week extension in that deadline. Doc.

No. 1147. That request is ALLOWED. Savin Hill and Logan Chiropractic shall obtain counsel

by February 28, 2019. The Court does not anticipate allowing further extensions to this deadline.

       A prior Order of the Court, Doc. No. 789, allowed counsel for Defendants Metro Coach,

Inc. (“Metro Coach”), Kenneth Ramos, and Tony Ramos to withdraw. Kenneth Ramos and Tony

Ramos have both now filed letters with the Court indicating that they wish to proceed pro se.

Both shall appear at all hearings and status conferences. If either party would like to use the
        Case 1:15-cv-12939-LTS Document 1160 Filed 02/20/19 Page 2 of 2



Electronic Filing system (“ECF”), that party shall make a motion requesting access for this case

only. Before doing so, the party should familiarize themselves with all applicable training,

including the CM/ECF Administrative Procedures available on the Court’s website, with special

focus on the requirements for pro se litigants on page 5. Otherwise, all parties shall make service

of pleadings and other papers under Fed. R. Civ. P. 5 and L.R. 5.2 on Kenneth Ramos and Tony

Ramos by sending copies by regular mail to their designated addresses. See L.R. 83.5.5(e).

       Because Metro Coach is a corporation, it may not appear pro se. L.R. 83.5.5(c). No

counsel has filed a notice of appearance on behalf of Metro Coach. Accordingly, the Clerk shall

enter a default against Metro Coach.



                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




                                                 2
